ORDER

PER CURIAM.
This appeal arises from the denial of a Rule 24.035 motion for post-conviction relief, without an evidentiary hearing. Appellant was charged with two counts of sodomy. Pursuant to a plea agreement, he pled guilty to one count and the second count was dropped. Appellant was sentenced to seven years imprisonment, and now claims ineffective assistance of counsel. This court finds that the motion court did not err in denying Hewitt’s 24.035 motion for post conviction relief without an evidentiary hearing.
Judgment affirmed pursuant to Rule 84.16(b).